In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00302-CV
     ___________________________

   IN RE RODOLFO G. ROSA, Relator




             Original Proceeding
211th District Court of Denton County, Texas
       Trial Court No. 15-08449-211


   Before Bassel, Birdwell, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of habeas corpus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

habeas corpus is denied.

                                                    Per Curiam

Delivered: September 24, 2021




                                         2